Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/154080 Although the claims at issue are not identical, they are not patentably distinct from each other because for example claim 1 in the instant application and claims (1, 13 and 14 combined” in the co-pending application teach {a method for enabling a user to transmit a medical alert comprising: providing a cellular device that “reads on medical alert device” comprises a body, at least one user actuatable button supported by the body, a microprocessor, a data store, a wireless communication module, and a reader at least partially housed within the body “see claim 13 in the co-pending”, wherein the microprocessor is configured to control the operation of the cellular device, the data store is configured to store a phone number of at least one predetermined call recipient, the wireless communication module is connectable to a cellular network “reads on: preprogrammed user actuatable button supported by the body that is configured to, upon being actuated, initiate the execution of software instructions by the 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to combine claims 1, 13, 14 to obtain the claim in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 7-13, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sholder (US 20130307685) in view of Ritter (US 6, 880761).
Regarding claim 1, Sholder teaches, a method for enabling a user to transmit a medical alert (abstract and Paragraph 34) comprising: 
providing a cellular device that comprises a body “wearable PERS pendant that incorporates a cell phone transmitter or transceiver, a GPS location system”, at least one user actuatable button supported by the body (Paragraph 34; a press button 111 configured to initiate a call/alert and/or cancel a call/alert upon actuating the button), a microprocessor, a data store, a wireless communication module, wherein the microprocessor is configured to control the operation of the cellular device (Fig. 1), the data store is configured to store a phone number of at least one predetermined call recipient, the wireless communication module is connectable to a cellular network (Paragraph 48; the cell phone module may be configured to send a text message (SMS) to another predetermined/preselected cell phone number (such as of the call service center and/or of a family member and/or of the user's doctor) and/or to a predetermined email address, for example with a link to the geographic location and/or address of the user and/or contact information for the service center when an alert occurs), and providing call initiation software on the cellular device that enables a user to associate a phone number from the data store with a user actuatable button such that, upon actuating the 
providing user interface software on the cellular device that enables a user to input the phone number of a predetermined call recipient (Sholder teaches predetermined/preselected cell phone number (such as of the call service center and/or of a family member and/or of the user's doctor, which is inherently means the user can input numbers and save it).
Sholder does not teach a reader at least partially housed within the body and the reader is configured to receive a subscriber identity module identification card ("SIM card"); providing a limited use SIM card that is configured to only require a one-time fee before identifying and authenticating a user of the cellular device, wherein the SIM card is operable with the wireless communication module upon being inserted into the reader.
	Ritter teaches a reader at least partially housed within the body and the reader is configured to receive a subscriber identity module identification card ("SIM card") (see claim 1; receiving, by a SIM card, said data from a service center over a mobile network, wherein said SIM card identifies subscribers in the mobile network, when said SIM card is inserted in a mobile radio telephone and is connected thereto via an interface with contacts; storing, by said SIM card, the received said data in said SIM card; and transmitting, from said SIM card), providing a limited use SIM card that is configured to only require a one-time fee before identifying and authenticating a user of the cellular device, wherein the SIM card is operable with the wireless communication module upon being inserted into the reader (reads on: a value 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Sholder with Ritter in order to provide Cost Efficiency system.
Regarding claim 2, Sholder in view of Ritter teaches, saving, onto the data store, the phone number of an emergency dispatch office; and associating the number of the emergency dispatch office with one of the user actuatable buttons (Paragraph 3; a user may initiate an emergency call by actuating a button on the pendant, so once the button is actuated, an emergency call is made “which inherently means the emergency number is stored and associated with the button).
Regarding claim 7, Sholder in view of Ritter teaches, providing a tracking system on the cellular device that is configured to track the location of the user; and providing location tracking software on the cellular device that is executable by the microprocessor to retrieve the user's location from the tracking system and to transmit the user's location to the call recipient upon the establishment of a communication link (Sholder: abstract, Paragraph 76).
Regarding claim 8, Sholder in view of Ritter teaches, wherein the step of providing a tracking system comprises providing a tracking system that operates by way of a global positioning system (Sholder: abstract, Paragraph 76).
Regarding claim 9, Sholder in view of Ritter teaches, providing a fall detector on the cellular device that is configured to detect the occurrence of a fall by the user; and providing fall detection software on the cellular device that is executable, when the fall detector detects a 
Regarding claim 10, (see claims 1, 9 rejection).
Regarding claim 11, (see claim 2 rejection).
Regarding claim 12, (see claim 7 rejection).
Regarding claim 13, (see claim 8 rejection).
Regarding claim 14, see claim 1 rejection and as for the limitation wherein the phone number is independent of a subscription based monitoring service; and actuating the user actuatable button to connect to the cellular network and establish the communication link with the call recipient (reads on other numbers, family, friends, which is independent than the emergency number).
Regarding claim 15, see claim 2 rejection.
Claims 3, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sholder (US 20130307685) in view of Ritter (US 6, 880761) in view of Mehta (US 20170180964).
Regarding claim 3, Sholder in view of Ritter teaches, saving, onto the data store, the phone numbers of additional predetermined call recipients (Paragraph 34).
Sholder in view of Ritter does not teach associating at least one of the phone numbers of the additional predetermined call recipients with a different user actuatable button than the user actuatable button associated with the emergency dispatch office.

	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Sholder with Mehta in order to provide easy and convenience system for the user.
Regarding claim 16, see claim 3 rejection.
Regarding claim 17, Sholder in view of Ritter teaches, determining an appropriate call recipient based on situational considerations; and actuating an appropriate user actuatable button based on the determination of who an appropriate call recipient would be (see Fig. 3).
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sholder (US 20130307685) in view of Ritter (US 6, 880761) in view of Ellan (US 20140229305).
Regarding claim 4, Sholder in view of Ritter teaches, SIM card.
Sholder in view of Ritter does not teach providing a limited use SIM card comprises providing a limited use SIM card that is configured to enable a limited number of calls on the cellular device.
	Ellan teaches a pre-paid SIM card that allow limited use and enable limited number of calls (Paragraph 11).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Sholder with Ellan in order to improve the system and makes it very easy to control the spending, generate and keep records.
s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sholder (US 20130307685) in view of Ritter (US 6, 880761) in view of Wedig (US 20150137967).
Regarding claim 5, Sholder in view of Ritter teaches, the claimed method.
Sholder in view of Ritter does not teach providing user interface software on the cellular device that is configured to enable a user to record messages and save the messages onto the data store.
 Wedig teach a user interface allow the user to record messages and save it (Paragraph 44, 139).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Sholder with Wedig in order to improve the system and have fast, reliable and efficient system.
Regarding claim 6, Sholder in view of Ritter in view of Wedig teaches, providing, on the cellular device, automated messaging software that may be executed by the microprocessor to retrieve a recorded message from the data store and transmit the recorded message to the call recipient upon the establishment of a communication link (Sholder: Paragraph 48; the cell phone module may be configured to send a text message (SMS) to another predetermined/preselected cell phone number (such as of the call service center and/or of a family member and/or of the user's doctor).
	
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652